PER CURIAM
Defendant appeals his conviction for misuse of an identification card. ORS 807.430. He seeks a new trial, because the record contains no written waiver of a jury trial. He is correct. State v. Halsell, 99 Or App 205, 781 P2d 875 (1989).
Defendant also contends that the trial court erred in denying his motion to suppress evidence, because the police officer’s request for his identification was an unlawful detention and violated Article I, section 9, of the Oregon Constitution and the Fourth Amendment. Because this issue will arise on retrial, we address it. The asking of preliminary questions, including a request for identification, was not, under the circumstances of this case, a sufficient show of authority to constitute a deprivation of liberty. State v. Warner, 284 Or 147, 165, 585 P2d 681 (1978); State v. Woods, 102 Or App 671, 675, 796 P2d 1209 (1990). We hold that the trial court properly denied the motion.
Reversed and remanded for new trial.